Title: Abigail Adams to William Stephens Smith, 16 March 1791
From: Adams, Abigail
To: Smith, William Stephens


Dear Sir:
Bush Hill, March 16th, 1791.
Although we have reason to expect, and hope for your speedy return, yet I would not let so good an opportunity as this, by the Portland packet, pass without writing you a few lines, partly to inform you, that your son is in perfect health, and has been so through the winter; that he is full of mirth and glee, and as fine a boy as you can wish him: and partly to congratulate you upon your appointment to the office of Supervisor for the State of New-York, under the new Revenue Bill, which I am so anxious to forward to you, that I have determined to put you to the expense of it by the packet. I have sent the bill to Mrs. Smith, that she may forward one to you by some private vessel. You will see by the bill the necessity there is of your returning with all possible despatch. The Secretary of the Treasury told Mr. Adams that he would write to you, and it is probable that he will by this opportunity. He informed Mr. Adams, that it was the President’s intention to unite the office of Supervisor and Inspector for the State of New-York, and not to divide the state, as he will be obliged to do, in some states where there are many ports of entry, consequently the salary will be something handsome, and well worth your acceptance, though the duties of the office will be proportionably arduous. I thought it would be of importance to you to get sight of the bill as soon as possible.
Congress closed their session on the fourth of March, and met again the fourth Monday in October. No session has been marked with so many important events, or has been conducted with so much harmony; great despatch of important business, a most surprising rise of public credit, an increasing confidence in the national government, are some of the fruits. The accession of Vermont and Kentucky are two additional pillars to the noble building; every circumstance has conspired to add dignity and glory to our rising empire; an expiring murmur from the old dominion has been lost amidst the general peace and harmony which pervades all the states: though its noxious breath reached North Carolina and contaminated a few members, the northern climate soon dispersed the southern vapour. Rhode Island is become one of the most federal states in the union, and the antis now declare, they would willingly make any submission for their past conduct. Poor France! what a state of confusion and anarchy is it rushing into? I have read Mr. Bush’s letter, and though I think he paints high, yet strip it of all its ornament and colouring, it will remain an awful picture of liberty abused, authority despised, property plundered, government annihilated, religion banished, murder, rapine and desolation scourging the land. I am sorry that my worthy and venerable divine should expose himself, at this late period of his life, to so severe a censure. I love and venerate his character, but think his zeal a mistaken one, and that he is a much more shining character as a divine, than politician. To Mr. Hollis, and the rest of our friends, give my regards; I have a love for that same country, and an affection for many of its valuable inhabitants.
The President of the United States, is just setting out upon a tour to his southern dominions; he means to visit Georgia and Carolina; he will be absent three months. Mr. Lewis is gone home to Virginia to be married; Mr. Jackson is the only aid now remaining. We propose setting out for the eastward by the last of April, and passing the summer at Braintree. I heard this day from Mrs. Smith; she was well, and your boys—she had just received your letter, dated Falmouth, informing her of your safe arrival.
I am, dear sir, with sincere regard and affection, / Yours, &c.
A. Adams.
